FILED
                                                                                              MAY 3 1 2011
                                UNITED STATES DISTRICT COURT                            Clerk, u.s. District & Bankruptcy
                                                                                       Courts for the District of Columbia
                                FOR THE DISTRICT OF COLUMBIA


SANDRA B. TOODLE,                              )
                                               )
                Plaintiff,                     )
                                               )
        v.                                     )       Civil Action No.         11     1016
                                               )
GARY ANDERSON, et aI.,                         )
                                               )
                Defendants.                    )


                                   MEMORANDUM OPINION

        This matter comes before the Court on the plaintiff s application to proceed in forma

pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

        Plaintiff alleges that she has been used as a research subject, having "objects shot into

[her] head[,] objects put in [her] chest and ... blood taken illegally for sick people to use."

Compi. at 2. She also alleges irregularities with respect to bank accounts, see id., including a

"$86 zillion dollar account that belongs to Queen Elizabeth" on which plaintiffs name appears.

Id. at 3. Plaintiff demands damages of $50,000,000.00 million dollar lump sum, and a

$20,000.00 monthly check," id., apparently as compensation for "implants" and for having been

"used for illegal porno," id.

        The court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim

upon which relief can be granted. 28 U.S.c. § 1915(e)(2)(B)(i). In Neitzke v. Williams, 490 U.S.

319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only



                                                   1
claims based on an indisputably meritless legal theory, but also claims whose factual contentions

are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. Id. at 328. The trial court has the discretion

to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged

are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

        Mindful that a complaint filed by a pro se litigant is held to a less stringent standard than

that applied to a formal pleading drafted by a lawyer, see Haines v. Kerner, 404 U.S. 519, 520

(1972), the Court concludes that the factual contentions of the plaintiffs complaint are irrational

and wholly insufficient to state a cognizable civil claim. Accordingly, the Court will dismiss

this action under 28 U.S.C. § 1915(a)(2)(B)(i) as frivolous.

        An Order consistent with this Memorandum Opinion will be issued on this same date.




                                                      £!L-SH~
DATE:                                                  United States District Judge




                                                  2